On Motion for Rehearing.
A large portion of the motion for rehearing is devoted to a criticism of what was said by this court in regard to the intimation of a witness that malaria might be communicated in other ways than through mosquitoes, and it is made the excuse for an exhibition of feeling that should never be indulged in by an attorney towards a court, and which is dangerously near a line that he will not be permitted to pass. This court put no stress whatever upon the testimony in question, but based its opinion upon the fact that it appeared from the testimony that the daughter of appellee had been so weakened by breathing the vitiated air from appellant's premises that she was unable to resist an attack of malaria arising from inoculation by mosquitoes. If those facts are well established by the record, the opinion is correct, and this motion should be overruled, and, if not, the motion should be granted. The evidence indicated that the premises were not kept in as cleanly a condition as such places can be kept and all arguments as to the fitting condition of the premises being an innocent condition of affairs have no basis in law or fact, and are not worthy of consideration; the only question in this case being whether it was shown that the stench and filth created by appellant were a concurring cause with malaria in producing the death of Anna Bell Rittimann. If the question can be answered in the affirmative, appellant is liable.
The only positive evidence, if a belief or an opinion can be called positive evidence, that the health of Anna Bell Rittimann had been affected by the stench and vile odors arising from the premises of appellant, is the testimony of the physician who treated her in her last sickness, and who gave a certificate, and corroborates it with his testimony that she died from malarial fever complicated with asthma, having been afflicted with the latter disease for many years. In the certificate no mention was made of any complications with disease or weakness arising from inhalation of the stench, but on the trial the physician says that he believed that her health was undermined by the odors, and that she was thereby rendered less able to resist the attack of malarial fever. That was the theory, the opinion of an expert, given long after the event, and a theory that was not inserted in the death certificate. The medical expert had not treated Anna Bell Rittimann for the 3 1/2 years she had lived near the hideyard, although he testified he had seen her frequently, but it does not appear that he had seen her at any time shortly before her last sickness. In the face of the opinion of the physician that the young woman's health and strength were undermined by the noxious vapors, we have the positive testimony of her father, the appellee, who lived in the same house with her, as follows: "They were all sick with the fever about a month and a half; the balance of the family. She helped to wait on the balance of the family. She was the last one that was taken sick in the family. My girl's health was not run down all the time. It was not run down immediately prior to her taking sick. She was all right up to that time. Yes, sir; her health was good; in fact, she helped to take care of the sick children, and she was not run down in health at all, but was in good health just prior to taking sick." The father of the girl contradicts the testimony of the expert, and, even admitting that the latter was correct and the girl was run down, it was a mere surmise or opinion as to the cause of it, while the father perhaps gave an adequate cause for the run down condition, if it existed, in the fact that she had been nursing and waiting on a family afflicted with malarial fever for six weeks. This is the only testimony that applies directly to the condition of the girl immediately preceding her last sickness. The testimony leaves such grave doubts in the minds of the court as to the stench arising from the hideyard being a concurring cause in producing the death of Anna Bell Rittimann that we are constrained to reverse the judgment.
It is true that vast swarms of flies were bred about the hideyard and invaded the surrounding houses, and that one physician testified that "flies can communicate always anything that is carriable, that is transportable on their bodies"; but it cannot be inferred from that testimony that malaria, *Page 64 
which is communicated through the veins and arteries, could be carried on the body of a fly, and communicated as is typhoid fever, an intestinal fever, by being deposited in food or drink, and by that means carried into the stomach and intestines. The medical theory of modern times is that a certain species of mosquito filled with malarial fever germs pricks the skin of a human being, inoculates the blood with the germs, and in due course of time the fever may appear. We therefore infer that the witness did not intend to create the impression that malaria is borne by flies on their bodies, and by that means the disease communicated to men, for we understand it to be the theory, and one firmly established by facts, that malaria is never communicated to a human being except through the medium of female anopheles, a species of mosquito. The evidence in this case tended to show that no mosquitoes were bred in or about the hideyard, and necessarily the mosquitoes that produced malarial fever in appellee's family must have come from some other breeding ground. There was testimony tending to show that they might have come from pools in a creek near the house of appellee, and that appellant was not responsible for the malarial fever.
We have given the facts a careful investigation, and we are unable to discover sufficient testimony to justify a jury in finding that the smells and noxious vapors arising from the premises had so undermined and weakened the body of appellee's daughter that she was unable to successfully combat the malarial fever, which arose from an independent cause, and therefore died. We thought in delivering our former opinion that perhaps there was testimony upon which a jury could find that the vile odors and stench were a concurring cause, but we now believe that the evidence was insufficient. The evidence of which the cause was capable, however, does not seem to have been fully adduced, and we are therefore unwilling to render a judgment for appellant.
The motion for rehearing is granted, our judgment of affirmance set aside, and the judgment of the lower court is reversed and the cause remanded.